Exhibit 99.1 ELBIT IMAGING LTD. CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2014 ELBIT IMAGING LTD. CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2014 Contents Page Report of independent registered public accounting firm F-3 Consolidated Financial Statements: Balance sheets F-4 - F-5 Statements of income F-6 - F-7 Statements of comprehensive income F-8 Statements of changes in shareholders' equity F-9 - F-12 Statements of cash flows F-13 - F-15 Notes to the consolidated financial statements F-16 - F-135 F - 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Elbit Imaging Ltd. We have audited the accompanying consolidated balance sheets of Elbit Imaging Ltd. and its subsidiaries (the "Company") as of December 31, 2014 and 2013, and the related consolidated statements of income, comprehensive income, shareholders' equity (deficiency) and cash flows for each of the three years in the period ended December 31, 2014. These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statements presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the company and its subsidiaries as of December 31, 2014 and 2013, and the consolidated results of their operations, and their cash flows for each of the three years in the period ended December 31, 2014, in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. As discussed in Note 17, claims have been filed against Group companies of which one petition have been applied to certify as class action suit, and one of which was certified as a class action. /s/ Brightman Almagor Zohar & Co. Brightman Almagor Zohar & Co. Certified Public Accountants A member firm of Deloitte Touche Tohmatsu Tel-Aviv, Israel March 29, 2015 F - 3 ELBIT IMAGING LTD. CONSOLIDATED BALANCE SHEETS December 31 2 0 1 4 2 0 1 3 2 0 1 4 Convenience translation (note 2D) Note (in thousand NIS) U.S.$'000 Current Assets Cash and cash equivalents Short-term deposits and investments Trade accounts receivables Other receivables Inventories Trading property - - Assets related to discontinued operation - Non-Current Assets Trading property Deposits, loans and other long-term balances Investments in associates and joint venture Property, plant and equipment The accompanying notes form an integral part of the financial statements. F - 4 ELBIT IMAGING LTD. CONSOLIDATED BALANCE SHEETS (CONT.) December 31 2 0 1 4 2 0 1 3 2 0 1 4 Convenience translation (note 2D) Note (in thousand NIS) U.S.$'000 Current Liabilities Short-term credits (12) Suppliers and service providers Payables and other credit balances (13) Liabilities related to discontinued operation - Non-Current Liabilities Borrowings (14) - Other liabilities (15) Deferred taxes (16) Commitments, Contingencies, Liens and Collaterals (17) Shareholders' Equity (3A),(18) Share capital and share premium Reserves ) ) ) Retained earnings ) ) ) Treasury stock - ) - Attributable to equity holders of the Company ) Non-controlling interest ) Doron Moshe Chief Financial Officer Zvi Tropp Chairman of the audit committee Ron Hadassi Chairman of the board and Acting Chief Executive Officer Approved by the Board of Directors on: March 29, 2015 The accompanying notes form an integral part of the financial statements. F - 5 ELBIT IMAGING LTD. CONSOLIDATED STATEMENTS OF INCOME Year ended December 31 2 0 1 4 2 0 1 3 2 0 1 2 2 0 1 4 Convenience translation (Note 2D) Note (in thousand NIS) U.S.$'000 (Except for per-share data) Revenues and gains Revenues Revenues from sale of commercial centers (20A) Revenues from Hotels operations and management (20B) Total revenues Gains and other Rental income from Commercial centers (20A) Gain from sale of investees - - Gain from sale of real estate assets - - - Total gains Total revenues and gains Expenses and losses Commercial centers (20C) Hotels operations and management (20D) General and administrative expenses (20E) Share in losses of associates, net (8,9) Financial expenses (20F) Financial income (20G) Change in fair value of financial instruments measured at fair value through profit and loss (20H) Financial gain from debt restructuring (3) ) - - ) Write-down, charges and other expenses, net (20I) ) ) Profit (loss) before income taxes ) ) Tax benefit (16) Profit (loss) from continuing operations ) ) Profit (loss) from discontinuedoperations, net (23) ) ) Profit (loss) for the year ) ) The accompanying notes form an integral part of the financial statements. F - 6 ELBIT IMAGING LTD. CONSOLIDATED STATEMENTS OF INCOME (CONT.) Year ended December 31 2 0 1 4 2 0 1 3 2 0 1 2 2 0 1 4 Convenience translation (Note 2D) Note (in thousand NIS) U.S.$'000 (Except for per-share data) Attributable to: Equity holders of the Company ) ) Non-controlling interest ) Profit (loss) from continuing operations Equity holders of the Company ) ) Non-controlling interest ) Profit (loss) from discontinued operation, net Equity holders of the Company ) ) Non-controlling interest ) 36 ) ) Earnings (loss) per share - (in NIS) (20J) Basic earnings (loss) per share: From continuing operation ) ) From discontinued operations ) Diluted earnings (loss) per share: From continuing operation ) ) From discontinued operations ) The accompanying notes form an integral part of the financial statements. F - 7 ELBIT IMAGING LTD. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Year ended December 31 2 0 1 4 2 0 1 3 2 0 1 2 2 0 1 4 Convenience translation (Note 2D) (in thousand NIS) U.S.$'000 (Except for per-share data) Profit (loss) for the year ) ) Other comprehensive income to be reclassified to profit or loss in subsequent periods(**): Exchange differences arising from translation of foreign operations ) ) Gain (loss) from cash flow hedge ) Gain (loss) from available for sale investments net of reclassification reserve to profit and lost ) ) Loss on hedging instruments designated in hedges of the net assets of foreign operations - - - Reclassification adjustments relating to foreign operations disposed of in the year - - ) - ) ) Items not to be reclassified to profit or loss in subsequent periods(*): Adoption of the revaluation model - Beginning of the year - - - Additions during the year ) Other comprehensive income (loss) Comprehensive income (loss) ) ) Attributable to: Equity holders of the Company ) ) Non-controlling interest ) (*) All amounts are presented net of related tax. The accompanying notes form an integral part of the financial statements. F - 8 ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share capital Share premium Other reserves(*) Revaluation of property, plant and equipment Stock-based compensation reserve Foreign currency translation reserve Retained earnings Gross amount Treasury stock Attributable to shareholders of the company Non- Controlling interest Total shareholders' equity (in thousand NIS) Balance - January 1, 2012 ) - ) ) The effect of initial application of new standard (IFRS 11) - ) ) Loss for the year - ) ) - ) ) ) Other comprehensive income (loss) - - (**)190,690 - ) (***)144,418 - Transaction with non-controlling interest - - ) - ) - ) Reclassification of a derivative (option) to equity following change in terms - Stock-based compensation expenses - Balance - December 31, 2012 ) ) ) (*) Includes transactions with non-controlling interest reserve and hedging reserve. (**) Net of related tax expenses in the amount of NIS 61 million. (***) Net of related tax expenses in the amount of NIS 45 million. The accompanying notes form an integral part of the financial statements. F - 9 ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY (CONT.) Share capital Share premium Other reserves(*) Revaluation of property, plant and equipment Stock-based compensation reserve Foreign currency translation reserve Retained earnings Gross amount Treasury stock Attributable to shareholders of the company Non- Controlling interest Total shareholders' equity (in thousand NIS) Balance - January 1, 2013 ) ) ) Lossfor the year - ) ) - ) ) ) Other comprehensive income (loss) - - - ) ) - ) ) ) Transaction with non-controlling interest - Reclassification of a derivative (option) following change in terms - ) ) Exercise of options by employees 10 - - ) - Expiration of options held by minority - ) - Stock-based compensation expenses - Balance - December 31, 2013 ) (*) Includes transactions with non-controlling interest reserve and hedging reserve. The accompanying notes form an integral part of the financial statements. F - 10 ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY (CONT.) Share capital Share premium Other reserves(*) Revaluation of property, plant and equipment Stock-based compensation reserve Foreign currency translation reserve Retained earnings Gross amount Treasury stock Attributable to shareholders of the company Non- Controlling interest Total shareholders' equity (in thousand NIS) Balance - January 1, 2014 ) Profit (loss)for the year - ) Other comprehensive income (loss) - - ) ) - ) - ) ) ) Issuance of shares - Stock based compensation expenses - Treasury stock and old stock cancellation ) ) - ) - - - Transaction with non-controlling interest - - ) - ) - ) Expiration and exercise of option - ) - Balance - December 31, 2014 - ) ) ) - (*) Includes transactions with non-controlling interest reserve and hedging reserve. The accompanying notes form an integral part of the financial statements. F - 11 ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY (CONT.) Share capital Share premium Other reserves(*) Revaluation of property, plant and equipment Stock-based compensation reserve Foreign currency translation reserve Retained earnings Gross amount Treasury stock Attributable to shareholders of the company Non- Controlling interest Total shareholders' equity (in thousand US $) Balance - January 1, 2014 ) Profit (Loss)for the year - ) Other comprehensive income (loss) - - ) ) - ) - ) ) ) Transaction with non-controlling interest - Reclassification of a derivative (option) following change in terms - Exercise of options by employees ) ) - ) - - - Expiration of options held by minority - - ) - ) - ) Stock-based compensation expenses - ) - Balance - December 31, 2014 - ) ) ) - (*) Includes transactions with non-controlling interest reserve and hedging reserve. The accompanying notes form an integral part of the financial statements. F - 12 ELBIT IMAGING LTD. CONSOLIDATED STATEMENT OF CASH FLOWS Year ended December 31 2 0 1 4 2 0 1 3 2 0 1 2 2 0 1 4 Convenience translation (Note 2D) (in thousand NIS) U.S.$'000 (Except for per-share data) CASH FLOWS FROM OPERATING ACTIVITIES Profit (loss) for the year from continued operations ) ) Adjustments to profit (loss): Tax benefit recognized in profit and loss ) Finance expenses recognized in profit and loss Financial gain from debt restructuring ) - - ) Income tax paid in cash ) ) - ) Depreciation and amortization (including impairment) Loss (Gain) from fair value adjustment of investment property - ) - Loss (Profit) from realization of investments in associates and joint venture ) ) ) Share in losses of associates, net Profit from realization of assets and liabilities ) - Stock based compensation expenses Other ) ) ) Trade accounts receivables ) ) Receivables and other debit balances Inventories ) ) 51 Trading property and payment on accountof trading property ) ) Suppliers and service providers ) Payables and other credit balances ) Net cash provided by (used in) operating activities of continuing operations ) ) Net cash provided by (used in) discontinued operating activities ) ) Net cash provided by (used in) operating activities ) ) The accompanying notes form an integral part of the financial statements. F - 13 ELBIT IMAGING LTD. CONSOLIDATED STATEMENT OF CASH FLOWS (CONT.) Year ended December 31 2 0 1 4 2 0 1 3 2 0 1 2 2 0 1 4 Convenience translation (Note 2D) (in thousand NIS) U.S.$'000 (Except for per-share data) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property plant and equipment, investment property and other assets ) Proceeds from realization of property plant and equipment - Proceeds from realization of investment property - - - Proceeds from realization of investments in subsidiaries - - - Proceeds from realization of investments in associates and joint venture - - Investments in associates and other companies ) Proceed fromrealization of long-term deposits and long-term loans - - Investment in long-term deposits and long-term loans ) - - ) Interest received in cash Proceed from sale of available for sale marketable securities - - Purchase of available for sale marketable securities - ) ) - Short-term deposits and marketable securities, net and changes in restricted cash Net cash provided by (used in) continued investing activities Net cash provided by (used in) discontinued investing activities ) ) ) Net cash provided by (used in) investing activities The accompanying notes form an integral part of the financial statements. F - 14 ELBIT IMAGING LTD. CONSOLIDATED STATEMENT OF CASH FLOWS (CONT.) Year ended December 31 2 0 1 4 2 0 1 3 2 0 1 2 2 0 1 4 Convenience translation (Note 2D) (in thousand NIS) U.S.$'000 (Except for per-share data) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from re-issuance of notes - - Repurchase of notes and treasury stock - - ) - Interest paid in cash ) Proceeds from long-term borrowings Repayment of long-term borrowings ) Proceeds from selling (purchasing) of derivatives - ) - Proceeds from transactions with non-controlling interests, net - Proceed from short-term credit - Repayment of short-term credit - ) ) - Net cash used in continued financing activities ) Net cash provided by (used in) discontinued financing activities ) ) Net cash used in financing activities ) Increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the year Cash and cash equivalents related to discontinued operations at the end of the year ) - - ) Net effect on cash due to currency exchange rate changes ) Cash and cash equivalents at the end of the year The accompanying notes form an integral part of the financial statements. F - 15 ELBIT IMAGING LTD. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - GENERAL A. Elbit Imaging Ltd. ("the Company") was incorporated in Israel. The Company's registered office is at 5 Kinneret Street Bney-Brak, Israel. The Company's shares are registered for trade on the Tel Aviv Stock Exchange and in the United States on the NASDAQ Global Select Market. B. The Group engages, directly and through its investee companies, in Israel and abroad, mainly in the following areas: · Commercial centers - initiation, construction, and sale of commercial centers and other mixed-use property projects, predominantly in the retail sector, located in Central and Eastern Europe and in India. In certain circumstances and depending on market conditions, the Group operates and manages commercial centers prior to their sale. · Hotels - hotels operation and management. · Medical industries and devices - (a) research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment, and (b) development of stem cell population expansion technologies and stem cell therapy products for transplantation and regenerative medicine. · Residential projects - initiation, construction and sale of residential units or plots designated for residential located primarily in India. · Fashion apparel - distribution and marketing of fashion apparel and accessories in Israel. On October 27, 2014 Elbit Fashion signed a sale agreement (the "Agreement") with Fox-Wisel Ltd. ("Fox") with regards to the sale of the operation and business of "Mango" retail stores in Israel (See note 23). The transaction was closed on January, 5 2015. Accordingly, this operation is presented in these financial statements as discontinued operation. C. Financial position: Following the closing of the Company's Plan of Arrangement (as mentioned in note 3A), the Company's separate financial statementsinclude liabilities to bank Hapoalim and towards Series H and Series I notes, in the aggregate principal amount of approximately NIS 850 million. NIS 280 million (principal plus interest) will become due in the coming two years following the approval of these financial statements, out of which NIS 179 million will become due in February 2017 (see note 14 C 1).In addition, the Company has certain operational expenses for its ongoing operations. The main anticipated sources included in theCompany's projected cash flow are (i) cash and cash equivalents ( on its separate financial statements) of approximately NIS 124 million (ii) cash expected to be generated from the sale and/or refinance of the Company's Hotel's portfolio net of investments, in the amount of approximately NIS 165 million; and (iii) exercise of option by Novartis for the sale of investments in Gamida (see note 8 B) in the amount approximately NIS 132 million. It should be noted, that the projected cash flow is based on the Company's forward-looking plans, assumptions, estimations, predictions and evaluations which rely on the information known to the Company at the time of the approval of these financial statements (collectively, the "Assumptions"). The materialization, occurrence consummation and execution of the events and transactions and of the Assumptions on which the projected cash flow is based, including with respect to the proceeds and timing thereof, are not certain and are subject to factors beyond the Company's control as well as to the consents and approvals of third parties and certain risks factors. Therefore, delays in the realization of our assets and investments or realization at lower price than expected by us, as well as any other deviation from our Assumptions, could have an adverse effect on our cash flow and our ability to serve our indebtedness on a timely manner. F - 16 ELBIT IMAGING LTD. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - GENERAL (CONT.) In light of the foregoing, the Company's board of directors is of the opinion that, the Company is a going concern and hence, the consolidated financial statements of the Company as of December 31, 2014 were prepared based on going concern assumption. D. Definitions: The Company - Elbit Imaging Group - The Company and its Investees Investees - Subsidiaries, joint ventures and associates PC - Plaza Centers N.V. Group, a material subsidiary operatingmainlyin the field of commercial centers and is traded in the Main Board of the London Stock Exchange, the Warsaw stock Exchange (“WSE”) and Tel Aviv Stock Exchange. As of December 31, 2014 the company holds 44.9% in plaza PC Elbit Medical - Elbit Medical Technologies Ltd., a public Israeli company traded on the Tel Aviv Stock Exchange. As for December 31, 2014, the Company holds 82.71% of Elbit Medical on a fully diluted basis. Related parties - As defined in International Accounting Standard ("IAS") no. 24 see note 21. F - 17 ELBIT IMAGING LTD. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES A. Statement of compliance: The consolidated financial statements have been prepared in accordance with International Financial Reporting Standards ("IFRSs") as issued by the International Accounting Standards Board ("IASB"). B. Basis for preparation: The consolidated financial statements have been prepared on the historical cost basis except for (i) financial instruments measured at fair value; (ii) certain trading property measured at net realizable value (see note 2X.(1)a.); and (iii) certain property, plant and equipment (hotels) presented at the revaluation model (based on fair value) (see note 2X.(1) e). The principal accounting policies are set out below. C. Presentation of the income statements: The Group operations are characterized by diverse activities. Accordingly, management believes that its income statements should be presented in the “Single - step form”. According to this form, all costs and expenses (including general and administrative and financial expenses) should be considered as continuously contributing to the generation of the overall revenues and gains. Management also believes that its operating expenses should be classified by function to: (i) those directly related to each revenue (including general and administrative expenses and selling and marketing expenses relating directly to each operation); and (ii) overhead expenses which serve the business as a whole and are to be determined as general and administrative expenses. D. Convenience translation: The balance sheet as of December 31, 2014 and statement of income, statement of other comprehensive income, statement of changes in shareholders' equity and statement of cash flows for the year then ended have been translated into U.S. Dollar using the representative exchange rate as of that date ($1 NIS 3.889). Such translation was made solely for the convenience of the U.S. readers. The dollar amounts so presented in these financial statements should not be construed as representing amounts receivable or payable in dollars or convertible into dollars but only a convenience translation of reported NIS amounts into U.S. Dollar, unless otherwise indicated. The convenience translation supplementary financial data is unaudited and is not presented in accordance with IFRSs. E. Operating cycle: Due to the lingering real estate and financing crisis in CEE, in which the Group's majority of commercial centers are located, commencing 2008 the Group is lacking sufficient historical experience of realizing its commercial centers into cash or cash equivalents. Accordingly, the Group is unable to clearly identify its actual operating cycle with respect to trading property. As such, the Group's operating cycle relating to trading property and corresponding borrowings is 12 months. As a result, trading property and borrowings associated therewith are presented as non–current assets and non-current liabilities, respectively. F - 18 ELBIT IMAGING LTD. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (CONT.) F. Basis for consolidation: (i) Assessment of control The consolidated financial statements incorporate the financial statements of the Company and entities controlled by the Company ("Subsidiaries"). Control is achieved where the Company: · Has the power over the investee; · Is exposed, or has rights, to variable returns from its involvement with the investee; and · Has the ability to use its power to affect its returns. Consolidation of a subsidiary begins when the Company obtains control over the subsidiary and ceases when the Company loses control of the subsidiary. Specifically, income and expenses of a subsidiary acquired or disposed of during the year are included in the consolidated statement of profit or loss and other comprehensive income from the date the Company gains control until the date when the Company ceases to control the subsidiary. Profit or loss and each component of other comprehensive income are attributed to the owners of the Company and to the non-controlling interests. Total comprehensive income of subsidiaries is attributed to the owners of the Company and to the non-controlling interests even if this results in the non-controlling interests having a deficit balance. When necessary, adjustments are made to the financial statements of subsidiaries to bring their accounting policies into line with the Group's accounting policies. All intragroup assets and liabilities, equity, income, expenses and cash flows relating to transactions between members of the Group are eliminated in full on consolidation. As forde facto control see X (2) c below. (ii) Changes in the Group's ownership interests in existing subsidiaries Changes in the Group's ownership interests in subsidiaries that do not result in the Group losing control over the subsidiaries are accounted for as equity transactions. The carrying amounts of the Group's interests and the non-controlling interests are adjusted to reflect the changes in their relative interests in the subsidiaries. Any difference between the amount by which the non-controlling interests are adjusted and the fair value of the consideration paid or received is recognized directly in equity and attributed to owners of the Company. When the Group loses control of a subsidiary, a gain or loss is recognized in profit or loss and is calculated as the difference between (i) the aggregate of the fair value of the consideration received and the fair value of any retained interest and (ii) the previous carrying amount of the assets (including goodwill), and liabilities of the subsidiary and any non-controlling interests. All amounts previously recognized in other comprehensive income in relation to that subsidiary are accounted for as if the Group had directly disposed of the related assets or liabilities of the subsidiary (i.e. reclassified to profit or loss or transferred to another category of equity as specified/permitted by applicable IFRSs). The fair value of any investment retained in the former subsidiary at the date when control is lost is regarded as the cost on initial recognition of an investment in an associate. F - 19 ELBIT IMAGING LTD. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (CONT.) G. Investments in associates and joint ventures: An associate is an entity over which the Group has significant influence. Significant influence is the power to participate in the financial and operating policy decisions of the investee but is not control or joint control over those policies. A joint venture is a joint arrangement whereby the parties that have joint control of the arrangement have rights to the net assets of the joint arrangement. Joint control is the contractually agreed sharing of control of an arrangement, which exists only when decisions about the relevant activities require unanimous consent of the parties sharing control. The results and assets and liabilities of associates or joint ventures are incorporated in these consolidated financial statements using the equity method of accounting. Under the equity method, an investment in an associate or a joint venture is initially recognized in the consolidated statement of financial position at cost and adjusted thereafter to recognize the Group’s share of the profit or loss and other comprehensive income of the associate or joint venture. When the Group’s share of losses of an associate or a joint venture exceeds the Group’s interest in that associate or joint venture (which includes any long-term interests that, in substance, form part of the Group’s net investment in the associate or joint venture), the Group discontinues recognizing its share of further losses. Additional losses are recognized only to the extent that the Group has incurred legal or constructive obligations or made payments on behalf of the associate or joint venture. An investment in an associate or a joint venture is accounted for using the equity method from the date on which the investee becomes an associate or a joint venture. On acquisition of the investment in an associate or a joint venture, any excess of the cost of the investment over the Group’s share of the net fair value of the identifiable assets and liabilities of the investee is recognized as goodwill, which is included within the carrying amount of the investment. In circumstances where the Group's interest in an investee company is in the form of mixed securities (such as ordinary shares, preferred shares or other senior securities, or loans), the Group records equity losses in excess of the Group's investment in the ordinary shares of the investee based on the priority liquidation mechanism, that is, allocating the loss to the other components in reverse order to the their seniority in liquidation. Where necessary, adjustments are made to the financial statements of associates to adjust their accounting policies with those of the Company. The requirements of IAS 39 are applied to determine whether it is necessary to recognize any impairment loss with respect to the Group’s investment in an associate or a joint venture. When necessary, the entire carrying amount of the investment (including goodwill) is tested for impairment in accordance with IAS 36 Impairment of Assets as a single asset by comparing its recoverable amount (higher of value in use and fair value less costs to sell) with its carrying amount. Any impairment loss recognized forms part of the carrying amount of the investment. Any reversal of that impairment loss is recognized in accordance with IAS 36 to the extent that the recoverable amount of the investment subsequently increases. F - 20 ELBIT IMAGING LTD. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (CONT.) H. Foreign currency: (i) Foreign currency transactions: The financial statements of each individual entity of the Group are presented based on its functional currency. Transactions in currencies other than each individual entity's functional currency (foreign currency) are translated into that entity's functional currency based on the foreign exchange rate prevailing at the date of the transaction. Monetary assets and liabilities denominated in foreign currencies are translated to the functional currency using the foreign exchange rate prevailing at the balance sheet date. Non-monetary assets and liabilities that are measured in terms of historical cost in a foreign currency are translated using the historical exchange rate prevailing at the date of the transaction. Non-monetary assets and liabilities carried at fair value that are denominated at foreign currency are translated at the exchange rates prevailing at the date when the fair value was determined. Exchange rate differences as a result of the above are recognized in statement of income, except for: (i) exchange rate differences capitalized to qualified assets (see note 2 T); (ii) exchange rate differences charged to foreign currency translation reserve (see (ii) below); and (iii) exchange rate differences on available for sale financial instruments (iv) exchange rate differences charge to revaluation of property plant and equipment carried at fair value (see note 2 L) (ii) Financial statements of foreign operations: For the purpose of the consolidated financial statements, the assets and liabilities of foreign operations (the functional currency of each is the currency of the primary economic environment in which it operates) are translated to New Israeli Shekels ("NIS") which is the functional currency and the presentation currency of the Company, based on the foreign exchange rates prevailing at the balance sheet date. The revenues and expenses of foreign operations are translated to the functional currency of the Company based on exchange rates as at the date of each transaction or for sake of practicality using average exchange rates for the period. Goodwill and fair value adjustments arising from the acquisition of a foreign operation are treated as assets and liabilities of the foreign operation and translated at closing rates. Foreign exchange rate differences arising from translation of foreign operations are recognized directly to foreign currency translation reserve within other comprehensive income. Exchange rate differences attributable to monetary items receivable from or payable to a foreign operation for which settlement is neither planned nor likely to occur, which form part of the net investment in a foreign operation are also included in the foreign currency translation reserve. Income taxes relating to such exchange rate differences are also included in the foreign currency translation reserve within shareholders’ equity. F - 21 ELBIT IMAGING LTD. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (CONT.) H. Foreign currency (Cont.): (ii) Financial statements of foreign operations (Cont.): On the disposal of a foreign operation (i.e. a disposal of the Group's entire interest in a foreign operation, or a disposal involving loss of control over a subsidiary that includes a foreign operation, a disposal involving loss of joint control over a jointly controlled entity that includes a foreign operation, or a disposal involving loss of significant influence over an associate that includes a foreign operation), all of the exchange differences accumulated in the equity reserve in respect of that operation attributable to the owners of the Company are reclassified to profit or loss. In the case of a partial disposal that does not result in loss of control by the Group over a subsidiary that includes a foreign operation, the proportionate share of accumulated exchange differences are re-attributed to non-controlling interests and are not recognized in profit or loss. For all other partial disposals (i.e. reductions in the Group's ownership interest in associates or jointly controlled entities that do not result in the Group losing significant influence or joint control), the proportionate share of the accumulated exchange differences is reclassified to profit or loss. (iii) Rates of exchange of NIS, in effect, in relation to foreign currency (in NIS) are as follows: December 31 2 0 1 4 2 0 1 3 U.S. Dollar($) EURO (€) Romanian New Lei (RON) Indian Rupee (INR) Scope of change in the exchange rate, in effect, of the NIS in relation to the foreign currencies (%): December 31 2 0 1 4 2 0 1 3 2 0 1 2 U.S. Dollar ($) 12 (7
